Per Curiam.

After the entry of judgment by plaintiff, as a result of defendant’s failure to answer, the parties entered into a written stipulation in which defendant conceded liability and agreed to settle the controversy on specific terms. The granting of defendant’s motion to open the default, long after the execution of said stipulation, was improper since the relief afforded defendant ignored the stipulation and in effect set it aside. The Municipal Court lacks jurisdiction to set aside a stipulation made between parties in settlement of a controversy (Boericke & Tafel v. Gold, 88 N. Y. S. 2d 726; Equitable Trust Co. v. MacLaire, 77 Misc. 116).
The order should be reversed, with $10 costs and, motion denied.
Eder, Heoht and Tilzer, JJ., concur.
Order reversed, etc.